Citation Nr: 0734826	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-35 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of service connection for 
decreased visual acuity of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1984 to February 1985.  Thereafter, he had additional 
active duty for training (ADT) in the U.S. Air Force 
Reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision by the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of this hearing is of record.  During the hearing, the 
veteran submitted additional evidence and waived RO 
consideration of the additional evidence (see August 2007 
statement from the veteran), permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c) (2007).

In February 2004, the veteran submitted a claim for an 
increased rating for decreased visual acuity of the left eye.  
Given the decision below, the veteran's claim remains open 
and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A September 2001 rating decision granted service 
connection for decreased visual acuity of the left eye, as 
secondary to an injury in service, effective August 11, 2000.

2.  In a July 2004 rating decision, the RO proposed to sever 
service connection for decreased visual acuity of the left 
eye; and in an October 2004 rating decision, the RO severed 
service connection for decreased visual acuity of the left 
eye, effective from January 1, 2005, on the basis that the 
veteran's decreased visual acuity was associated with 
congenital refractive error of the eye.

3.  While a VA optometrist has opined that a prior opinion 
regarding the etiology of the veteran's visual acuity loss 
was erroneous, the record does not include a medical 
certification that the diagnosis on which service connection 
was predicated was clearly erroneous, and the high burden of 
proof required for severance is not met.  
CONCLUSION OF LAW

Severance of service connection for decreased visual acuity 
of the left eye was not proper, and restoration of service 
connection for decreased visual acuity of the left eye is 
warranted.  38 U.S.C.A. §§ 1131, 5112(b)(6) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105(d), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, because the determination below constitutes 
a full grant of the claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless

II.  Factual Background, Legal Criteria and Analysis

In September 2001, the RO granted service connection for 
decreased visual acuity of the left eye, as due to an injury 
in service.  The evidence of record at that time included the 
veteran's service medical records (SMRs), which show that his 
left eye visual acuity was 20/400, corrected to 20/60, on 
optometry examination in October 1984.  The SMRs show that 
the veteran sustained an injury below his left eye while on 
ADT in January 1987.  Specifically, while using a concrete 
saw, he was struck below his left eyelid with a wire guide 
and sustained a laceration.  The veteran's left eye visual 
acuity was 20/400 on examination in July 1988.  Following 
service, April 2001 private treatment records note the 
veteran's history of an injury to his left eye and findings 
of scarring of the left eye and left eye visual acuity of 
20/200.  The report of an August 2001 VA examination notes 
that the visual acuity in the veteran's left eye was 20/200.  
After reviewing the veteran's claims file, the examiner 
opined that the veteran's current decreased visual acuity was 
due to an in-service laceration below the left eye.  

In February 2001, the veteran submitted a claim for an 
increased rating for his service-connected decreased visual 
acuity of the left eye.  Pursuant to that claim, in May 2004, 
he was afforded a VA eye examination.  The examination report 
notes findings of best corrected visual acuity of 20/100 in 
the left eye.  The examiner stated that a service medical 
record dated in October 1984, prior to the trauma to the left 
eye, notes findings of best corrected visual acuity of 20/60 
in the left eye.  The examiner opined that the veteran's 
current decreased visual acuity "is less likely than not a 
result of trauma sustained [in January 1987] and more likely 
related to congenital anisometropic amblyopia."  

In a July 2004 addendum, the May 2004 VA examiner stated that 
the laceration in service involved the skin below the left 
eyelid only; therefore it is less likely than not that the 
veteran's vision was affected.  The examiner also opined that 
the August 2001 VA examiner did not thoroughly review the 
veteran's service medical records or check his refractive 
errors.  Finally, the examiner opined that the decreased 
visual acuity present prior to the January 1987 injury was 
not aggravated by that injury.  He stated, "I can find no 
pathologic, physiologic, or traumatic evidence to account for 
the change in visual acuity [from October 1984 to the 
present].  I can only speculate that this difference could be 
explained by the variability of contrast in different eye 
charts or the [veteran's] willingness to cooperate."

In a July 2004 rating decision, based upon the May 2004 and 
July 2004 VA examiner's reports, the RO determined that the 
veteran's decreased visual acuity was due to congenital 
anisometropic amblyopia.  Based upon this finding, the RO 
proposed severance of service connection for decreased visual 
acuity of the left eye, as due to an injury in service.

In October 2004 the RO severed service connection for 
decreased visual acuity of the left eye, as due to an in-
service injury to the left eye, on the stated basis that the 
veteran's decreased visual acuity of the left eye were 
associated with congenital anisometropic amblyopia, rather 
than an in-service injury to the left eye.

Under the provisions of 38 C.F.R. § 3.105, service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous 
(emphasis added).  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error (CUE) is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has held that the same CUE standard which applies 
to a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d)).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 38 C.F.R. 
§ 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered under section 
3.105(d) is not limited to the evidence before the RO at the 
time of the initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997); cf. Venturella v. Gober, 
10 Vet. App. 340, 342-43 (1997).  The Court reasoned that 
because section 3.105(d) specifically contemplates that a 
change in diagnosis or change in law or interpretation of law 
may be accepted as a basis for severance, the regulation 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service connection award 
can be terminated pursuant to section 3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, the VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in the 
factual record."  Venturella, at 342-43.  

In the present case, the procedural steps followed by the RO 
in proposing and implementing the severance of service 
connection for hypertension satisfied the requirements of 38 
C.F.R. § 3.105(d).  The veteran does not contend otherwise.

The RO's severance of service connection for decreased visual 
acuity that had been previously related to an in-service 
injury was based upon a finding that the veteran's decreased 
visual acuity should have been attributed to a congenital 
refractive error of the eye.  Essentially, severance was 
based upon a "change in diagnosis."
The law is clear as to when a change in diagnosis may be 
accepted as a basis for severance action.  In such a case, 
the examining physician or physicians or other proper medical 
authority must certify that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  Such a certification is not part 
of the record in the instant case.  In the instant case, an 
optometrist rendered an opinion that the veteran should carry 
a diagnosis of congenital anisometropic amblyopia, rather 
than decreased visual acuity secondary to an eye injury and 
indicated that the veteran's current decreased visual acuity 
"is less likely than not a result of trauma sustained [in 
January 1987] and more likely related to congenital 
anisometropic amblyopia."  This opinion is stated in terms 
("less likely than not" and "more likely") that portray 
essentially a difference of opinion with the prior opinion, 
and do not constitute a certification of clear error in that 
opinion.  This is exemplified by the 2004 VA examiner's 
statement that he could find "no pathologic, physiologic, or 
traumatic evidence to account for the change in visual 
acuity" from October 1984 (prior to the veteran's eye 
injury) to the present time.  He could "only speculate 
(emphasis added) that this difference could be explained by 
the variability of contrast in different eye charts or the 
[veteran's] willingness to cooperate."  Moreover, on appeal, 
the veteran submitted an August 2001 opinion from the Chief 
of the VA Optometry Section, who noted an assessment of 
"(status post) trauma (without) evidence of penetration nor 
physical findings (consistent with) vision but does have mild 
CV loss (of the left eye) and malinsertion (left eye) optic 
nerve.  Could be congenital but cannot completely (rule out) 
(emphasis added) traumatic optic neuropathy."

Under these circumstances, the Board finds that the burden of 
proof required for severance of service connection under 
38 C.F.R. § 3.105(d) is not met; that severance of service 
connection for decreased visual acuity of the left eye was 
improper; and that restoration of service connection for such 
disability is warranted.




ORDER

Service connection for decreased visual acuity of the left 
eye is restored.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


